UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21681 Guggenheim Enhanced Equity Income Fund (Exact name of registrant as specified in charter) 2455 Corporate West DriveLisle, IL60532 (Address of principal executive offices) (Zip code) Kevin M. Robinson 2455 Corporate West Drive Lisle, IL 60532 (Name and address of agent for service) Registrant’s telephone number, including area code: (630) 505-3700 Date of fiscal year end: December 31 Date of reporting period: July 1, 2011 - September 30, 2011 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5).The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-1090.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Schedule of Investments. Attached hereto. GPM Guggenheim Enhanced Equity Income Fund Portfolio of Investments September 30, 2011 (unaudited) Number of Shares Description Value Long-Term Investments - 124.7% Exchange Traded Funds (a) - 124.7% Financial Select Sector SPDR $ 5,214,664 iShares Russell 2000 Index Fund Materials Select Sector SPDR PowerShares QQQ Trust, Series 1 ProShares Ultra QQQ ProShares Ultra S&P500 SPDR Dow Jones Industrial Average ETF Trust SPDR S&P rust SPDR S&P MidCap 400 ETF Utilities Select Sector SPDR (Cost $208,481,825) Short-Term Investment - 1.3% Money Market - 1.3% Dreyfus Treasury Prime Cash Management - Institutional Shares (Cost $1,978,841) Total Investments - 126.0% (Cost $210,460,666) Liabilities in excess of Other Assets - 0.0% * Total Value of Options Written - (1.2%) (Premiums received $7,257,078) Borrowings - (24.8% of Net Assets or 19.6% of Total Investments) Net Assets- 100.0% Contracts (100 shares per contract) Options Written Expiration Month Exercise Price Value Call Options Written (b) - (1.2%) Financial Select Sector SPDR October 2011 iShares Russell 2000 Index Fund October 2011 Materials Select Sector SPDR October 2011 PowerShares QQQ Trust, Series 1 October 2011 ProShares Ultra QQQ October 2011 ProShares Ultra S&P500 October 2011 SPDR Dow Jones Industrial Average ETF Trust October 2011 SPDR S&P rust October 2011 SPDR S&P MidCap 400 ETF October 2011 Utilities Select Sector SPDR October 2011 Total Value of Options Written - (1.2%) (Premiums received $7,257,078) $ (1,837,552) S&P - Standard & Poor's * Represents less than 0.1% of net assets. (a) All of these securities represent cover (directly or through conversion rights) for outstanding options written.All of these securities have been physically segregated as collateral for borrowings outstanding. (b) Non-income producing security. See previously submitted notes to financial statements for the period ended June 30, 2011. Country Allocation* United States 100.0% * Subject to change daily.Based on total investments. At September 30, 2011, the cost and related gross unrealized appreciation and depreciation on investments for tax purposes are as follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Tax Unrealized Depreciation on Investments $ Fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market the most advantageous market for the investment or liability.There are three different categories for valuations.Level 1 valuations are those based upon quoted prices in active markets.Level 2 valuations are those based upon quoted prices in inactive markets or based upon significant observable inputs (e.g. yield curves; benchmark interest rates; indices).Level 3 valuations are those based upon unobservable inputs (e.g. discounted cash flow analysis; non-market based methods used to determine fair valuation). The Fund has adopted the Accounting Standards Update, Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements which provides guidance on how investment assets and liabilities are to be valued and disclosed. Specifically, the amendment requires reporting entities to disclose i) the input and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements, for Level 2 or Level 3 positions ii) transfers between all levels (including Level 1 and Level 2) on a gross basis (i.e. transfers out must be disclosed separately from transfers in) as well as the reason(s) for the transfer and iii) purchases, sales, issuances and settlements must be shown on a gross basis in the Level 3 rollforward rather than as one net number. The Fund values Level 1 securities using readily available market quotations in active markets.The Fund values Level 2 equity securities using various observable market inputs in accordance with procedures established in good faith by management and approved by the Board of Trustees. The Fund did not have any Level 3 securities at September 30, 2011. The following table represents the Fund's investments carriedby caption and by level within the fair value hierarchy as of September 30, 2011: Description Level 1 Level 2 Level 3 Total (value in $000s) Assets: Exchange Traded Funds $ $
